CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Post-Effective Amendment #658/660 to the Registration Statement onFormN-1AofAdvisors Series Trustandtothe use of our report dated April 29, 2015 on the financial statements and financial highlights of The American Trust Allegiance Fund, a series of Advisors Series Trust.Such financial statements and financial highlights appear in the 2015 Annual Report to Shareholders which is incorporated by reference into the Statement of Additional Information. /s/ TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania June 23, 2015
